DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered. 

Response to Arguments
 Applicant’s arguments, see pg. 8, filed 04/30/2021, with respect to the 35 U.S.C. §112(b) rejection of claims 1, 4, 5, 8-11, 14-16, and 19-26 have been fully considered and are persuasive.  The 35 U.S.C. §112(b) rejection of claims 1, 4, 5, 8-11, 14-16, and 19-26  has been withdrawn. 
Applicant's arguments filed 04/30/2021 with respect to the 35 U.S.C. §103 rejection of claims 1, 4, 5, 8-11, 14-16, 19, 20, and 24-26 have been fully considered but they are not persuasive. 
The Examiner notes that the language “sensor data for identifying or tracking an object” would require only one of “identifying” or “tracking”, and insufficient data would cause the system not to be able to identify an object.  In other words the threshold is very broad.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 8-11, 14-16, 19, 20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over 2018/0286248 (Choi et al.) in view of US 2016/0327953 (Nilsson et al.) and US 2017/0101092 (Nguyen Van et al.).
With respect to claims 1, 10, and 16
Choi discloses: A computer-implemented method for controlling an autonomous vehicle (see at least ¶0080), the method comprising:
obtaining, by a computing system comprising one or more computing devices (see at least Fig 3, 13, and 14; #301 and #1301; ¶0071-72), 
sensor data indicative of a surrounding environment of the autonomous vehicle (see at least Fig 2 and 3; #221; and ¶0064; Discussing that the sensing information is detected from sensing zone #221.), 
the sensor data descriptive of a plurality of sensor signals for the surrounding environment by a plurality of (see Discussing using sensors to detect areas around the vehicle.)
wherein the plurality of sensors are located on the autonomous vehicle (see at least Fig 2 and 3; #301; and ¶0059, ¶0065, and ¶0072; Discussing using sensors to detect areas around the vehicle.),
wherein the surrounding environment comprises a plurality of regions (see at least Fig 2 and ¶0047; Discussing different sensor zones around the vehicle.), and 
wherein the plurality of sensor signals comprises at least one sensor signal for a particular region on the plurality of regions of the surrounding environment (see at least Fig 2; #221 and 223; and ¶0047; Discussing different sensor zones around the vehicle.);
determining, by the computer system , that the plurality of regions include one or more occluded sensor zones (see at least Fig 2 and 3; #223 and #303; and ¶0067-70 and ¶0072-75; Discussing determining a sensor blind zone.) based at least in part, on a threshold (see at least Fig 2 and 3; #303; and ¶0073-76; Discussing determining if information is distorted over a preset reference.), wherein the one or more occluded sensor zones are indicative of one or more of the plurality of regions of the surrounding environment associated with sensor signals not satisfying the threshold (see at least Fig 2 and 3; Discussing determining if information is distorted over a preset reference or is omitted.);
determining, by the computing system, at least one of the plurality sensor signals for a first occluded sensor zone of the one or more occluded sensor zones (see at least Fig 7; #705; and ¶0117; discussing receiving sensor information from another object for the blind zone.  The Examiner notes that as written the claimed  system is receiving data about the occluded area and that sensor data does not have to be exclusively from sensors on the vehicle.)  
determining, by the computing system, that the first occluded sensor zone (see at least Fig 2, 3, and 6; #223, #303 and #523; and ¶0067-70, ¶0072-75, and ¶0108) is occupied based at least in part on the at least one sensor signal for the first occluded sensor zone (see at least Fig 6; #541; ¶0109-112; Discussing detecting if there is an object in the blind zone by using sensors from another vehicle.  See below with regard to the sensors to detect if an occluded sensor zone is occupied is on the vehicle.); and
in response to determining that the first occluded sensor zone is occupied, controlling, by the computing system, the autonomous vehicle to travel clear of the first occluded sensor zone (see at least Fig 3 and 6; #307; and ¶0080-83 and ¶0113; Discussing changing path of the vehicle based on senor information from a blind zone.). 
Choi does not specifically teach
the threshold indicative of a particular amount of sensor data for identifying or tracking an object within a region, 
wherein the one or more occluded sensor zones are indicative of one or more of the plurality of regions of the surrounding environment associated with a number of sensor signals not satisfying the threshold;
determining, by the computing system, that a first occluded sensor zone of the one or more occluded sensor zones is occupied based at least in part on the sensor data wherein the sensor data descriptive of one or more sensor signals received from the surrounding environment by one or more sensors located on the autonomous vehicle.
However Nilsson teaches:
the threshold indicative of a particular amount of sensor data for identifying or tracking an object within a region (see at least Fig 1-4; #4; and ¶0050; Discussing determining if an area is obstructed if less than a threshold number of sensors n can detect the area. In other words Nilsson the threshold would be the number of sensors and in Choi the threshold is the quality/amount of data from one type of sensor.) wherein the one or more occluded sensor zones are indicative of one or more of the plurality of regions of the surrounding environment associated with a number of sensor signals not satisfying the threshold (see at least Fig 1-4; #4; and ¶0050; Discussing determining if an area is obstructed if less than a threshold number of sensors n can detect the area. In other words Nilsson the threshold would be the number of sensors and in Choi the threshold is the quality/amount of data from one type of sensor.);
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Choi by determining if minimum amount of sensor data need to track an object is present as taught by Nilsson because doing so would allow the system to determine what areas cannot be confidently detected.  Thus making the system safer. 
The combination of Choi and Nilsson;
determining, by the computing system, that a first occluded sensor zone of the one or more occluded sensor zones is occupied based at least in part on the sensor data wherein the sensor data descriptive of one or more sensor signals received from the surrounding environment by one or more sensors located on the autonomous vehicle.
However Nguyen teaches:
determining, by the computing system, that a first occluded sensor zone of the one or more occluded sensor zones is occupied based at least in part on the sensor data wherein the sensor data descriptive of one or more sensor signals received from the surrounding environment by one or more sensors located on the autonomous vehicle (see at least Fig 1-4; #3; and ¶0038-39; Discussing that sensor 2 detects objects in areas that sensor 1 cannot.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Choi and Nilsson by having the multiple sensors on the autonomous vehicle to cover blind spots of other sensors as taught by Nguyen because doing so would ensure objects around the vehicle are detected.  Thus making the system safer.
With respect to claim 4
The combination of Choi and Nilsson does not specifically teach:
wherein the first occluded sensor zone comprises a respective region of the plurality of regions for which one or more of the sensors of the autonomous vehicle are occluded by one or more physical dimensions of the autonomous vehicle.
It is inherent that the sensors disclosed in Choi mounted on the vehicle would have an area that is occluded by part of the vehicle because there is no place the sensor could be placed where some area would not be occluded.  For example in figure 1 of Choi it can be seen that the sensor on top of the vehicle would not be able to detect areas around the vehicle do to being blocked by the vehicles roof.  However, even assuming arguendo, that a vehicle we are not aware of may not have a blind spot, Nguyen appears to explicitly recite the limitation.
Specifically Nguyen teaches:
wherein the first occluded sensor zone comprises a respective region of the plurality of regions for which one or more of the sensors of the autonomous vehicle are occluded by one or more physical dimensions of the autonomous vehicle (see at least Fig 2; Blind Spot; and ¶0038-40; Discussing the blind spot being from sensor placement (therefore not from another obstacle).  The Examiner notes that a directional RADAR or LIDAR signal would have an area occluded by the sensor itself and thus the vehicle since the sensor is part of the vehicle.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Choi and Nilsson for the situation where each of the one or more occluded sensor zones comprises a region of the surrounding environment for which one or more sensors of the autonomous vehicle are occluded by one or more physical dimensions of the autonomous vehicle as taught by Nguyen because doing so would allow the system to determine the presence of objects close to the vehicle (see at least Nguyen Fig 3-4).  Thus making the vehicle safer.
With respect to claims 5 and 11
Choi teaches:
wherein the plurality of sensors of the autonomous vehicle comprise a LIDAR sensor mounted on a roof of the autonomous vehicle (see at least Fig 1 and 2; #211; and ¶0059 and ¶0065), and 
The combination of Choi and Nilsson does not specifically teach:
wherein the respective region of the plurality of regions is a region of the surrounding environment proximate to a side of the autonomous vehicle for which the LIDAR sensor is occluded by portions of the roof of the autonomous vehicle.
However as discussed above it is inherent that a LIDAR on the top of the vehicle would have areas that are occluded due to the roof of the vehicle However, even assuming arguendo, that a vehicle we are not aware of may not have a blind spot, Nguyen appears to explicitly recite the limitation. Specifically, Nguyen teaches that the blind zone can be due to areas around the vehicle that the sensors cannot detect (see at least Nguyen Fig 2; Blind Spot; and ¶0038-40).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Choi and Nilsson for the situation where the occluded sensor zone is a region of the surrounding environment proximate to a side of the autonomous vehicle as taught by Nguyen because doing so would allow the system to determine the presence of objects close to the vehicle (see at least Nguyen Fig 3-4).  Thus making the vehicle safer.
With respect to claims 8, 14, and 19
Choi teaches: wherein controlling the autonomous vehicle to travel clear of the first occluded sensor zone comprises: 
obtaining, by the computing system, a motion plan of the autonomous vehicle through the surrounding environment
determining, by the computing system, that the motion plan intersects the first occluded sensor zone (see at least Fig 6-8; #511; and ¶0111-0113 and ¶0129); and 
in response to determining that the motion plan intersects the first occluded sensor zone, precluding, by the computing system, the autonomous vehicle from executing the motion plan (see at least Fig 6-8; #511; and ¶0111-0113 and ¶0129; Discussing changing the motion plan if a collision is expected.).
With respect to claims 9, 15, and 20
Choi teaches: wherein controlling the autonomous vehicle to travel clear of the first occluded sensor zone comprises: 
obtaining, by the computing system, a motion plan that includes a lane change (see at least Fig 6-8; #511; and ¶0111-0113 and ¶0129); and 
in response to determining that the first occluded sensor zone is occupied, precluding, by the computing system, the autonomous vehicle from executing the lane change (see at least Fig 6-8; #511; and ¶0111-0113 and ¶0129; Showing the system that would prevent the vehicle from changing lanes and causing a collision.).
With respect to claim 24-26
Choi teaches:
Wherein the one or more sensors comprises a light detection and ranging system, a radio detection and ranging system, one or more cameras, and one or more motion sensor (see at least ¶0065; also see 112 above.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665